Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                          March 20, 2018




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II

 In the Matter of                                                    No. 50201-1-II
 the Post-Sentence Review of

 CASEY R. WOODSON,

                                Respondent.
                                                              UNPUBLISHED OPINION




       WORSWICK, P.J. — The Department of Corrections (DOC) petitioned this court under

RCW 9.94A.585(7) to review the sentence imposed by the trial court in State v. Casey R. Woodson,

Pacific County Superior Court Cause No. 16-1-00166-0. Woodson pleaded guilty to three counts

of first degree dealing in depictions of minors engaged in sexually explicit conduct. The trial court

sentenced him under RCW 9.94A.507(1)(b) and (3) to a minimum term of confinement of 57

months and a maximum term of confinement of the statutory maximum. DOC contends, and the

State and Woodson agree, that the court erred in sentencing Woodson under RCW 9.94A.507(1)(b)

because his prior conviction for second degree burglary was not a qualifying conviction. See State

v. Martell, 200 Wash. App. 293, 304, 402 P.3d 387 (2017). We grant DOC’s petition and remand
No. 50201-1-II


Woodson’s judgment and sentence to the trial court to consider the validity of the plea and, if

appropriate, for resentencing.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    WORSWICK, P.J.
 We concur:



 MELNICK, J.




 SUTTON, J.




                                                2